 



ESCROW AGREEMENT

 

This Escrow Agreement (this “Escrow Agreement”), dated as of June 18, 2014, is
entered into by and among Great American Group, Inc., a Delaware corporation
(“Parent”), Bryant Riley (“Seller”) and Continental Stock Transfer & Trust
Company, Inc., as escrow agent (“Escrow Agent”). All capitalized terms used but
not defined herein shall have the meanings assigned such terms in the
Acquisition Agreement (as defined below).

 

Background

 

WHEREAS, Parent has agreed to acquire B. Riley and Co. Inc., a Delaware
corporation (“BRC”), B. Riley & Co. Holdings, LLC, a Delaware limited liability
company (“BRH”), and Riley Investment Management LLC, a Delaware limited
liability company (“RIM”), from Seller pursuant to that certain Acquisition
Agreement, dated as of May 19, 2014, by and among Parent, Darwin Merger Sub I,
Inc., B. Riley Capital Markets, LLC, BRC, BRH, RIM, and Seller (as amended, the
“Acquisition Agreement”);

 

WHEREAS, pursuant to the terms of the Acquisition Agreement, Seller has agreed
to place the Escrow Shares (as defined in Section 2 hereto) into escrow (the
“Escrow Fund”) to be held by Escrow Agent in accordance with the terms hereof,
to be released upon the occurrence or non-occurrence of certain events, as set
forth herein; and

 

WHEREAS, Escrow Agent has agreed to act as escrow agent pursuant to the terms
and conditions of this Escrow Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

 

1. Appointment of Escrow Agent. Seller and Parent hereby appoint Escrow Agent to
act as escrow agent in accordance with the terms and conditions set forth in
this Escrow Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.

 

2. Establishment of Escrow. Parent and Seller hereby direct Escrow Agent, in its
capacity as Parent’s transfer agent, to deliver, or cause to be delivered, to
Escrow Agent at the First Closing a stock certificate registered in the name of
Seller evidencing 628,272 shares (the “Escrow Shares”) of Parent’s common stock
(“Parent Common Stock”) to be held by Escrow Agent and released in accordance
with the terms and conditions of this Escrow Agreement.

 

3. Escrow Shares. At or prior to the First Closing, Seller agrees to deliver to
Escrow Agent stock powers or such other signed instrument of transfer acceptable
to Escrow Agent, in its capacity as Parent’s transfer agent, to enable the
transfer of such Escrow Shares in accordance with this Escrow Agreement. Seller
hereby agrees that the certificate(s) representing the Escrow Shares will bear
legends in the form attached hereto as Exhibit A. Seller further agrees that
Seller’s obligation to transfer the Escrow Shares to Parent as provided herein
is absolute and irrevocable during the term of this Escrow Agreement.

 



1

 

 

4. Release of Escrow Shares. Escrow Agent shall hold the Escrow Shares pursuant
to the terms of this Escrow Agreement until their release in accordance with the
following:

 

a. Working Capital Adjustment. In the event that the Closing Net Working Capital
is determined in accordance with the provisions of Section 1.6 of the
Acquisition Agreement to be less than the Estimated Closing Net Working Capital,
Parent and Seller shall jointly execute and deliver to Escrow Agent a written
notice instructing Escrow Agent to, and upon receipt of such notice Escrow Agent
promptly shall, release to Parent from the Escrow Fund an amount equal to such
deficiency (or such lesser amount as may remain in the Escrow Fund) in the form
of shares of Parent Common Stock (valued at the Parent Share Price).

 

b. Indemnification Claims.

 

i. Resolution of Contested Amount Prior to Expiration Date. If Parent and Seller
agree on the resolution of a Contested Amount pursuant to Section 8.6(b) of the
Acquisition Agreement for which Seller is obligated to a Parent Indemnitee(s),
Parent and Seller shall jointly execute and deliver to Escrow Agent a written
notice instructing Escrow Agent to, and upon receipt of such notice Escrow Agent
promptly shall, release to Parent from the Escrow Fund such amount agreed upon
(or such lesser amount as may remain in the Escrow Fund) in the form of shares
of Parent Common Stock (valued at the Parent Share Price).

 

ii. Failure to Respond. In the event of a failure to respond governed by Section
8.6(c) of the Acquisition Agreement, with respect to the Losses set forth in a
subject Indemnification Claim with respect to which Seller is obligated to a
Parent Indemnitee(s), Parent and Seller shall jointly execute and deliver to
Escrow Agent a written notice instructing Escrow Agent to, and upon receipt of
such notice Escrow Agent promptly shall, release to Parent from the Escrow Fund
such amount (or such lesser amount as may remain in the Escrow Fund) in the form
of shares of Parent Common Stock (valued at the Parent Share Price).

 

c. Expiration Date. If the Aggregate Escrow Balance exceeds the Aggregate
Pending Claim Amount as of the Expiration Date, then Parent and Seller shall
within five (5) Business Days of the Expiration Date jointly execute and deliver
to Escrow Agent a written notice instructing Escrow Agent to, and upon receipt
of such notice Escrow Agent promptly shall, release from the Escrow Fund to
Seller shares of Parent Common Stock (valued at the Parent Share Price) held in
the Escrow Fund with an aggregate value equal to the amount by which the
Aggregate Escrow Balance as of the Expiration Date exceeds the Aggregate Pending
Claim Amount.

 



2

 

 

d. Release Following Expiration Date.

 

i. Following the Expiration Date, if Parent and Seller agree on the resolution
of an Unresolved Escrow Claim, in addition to the instructions provided for in
Section 4.b.i above, Parent and Seller shall jointly execute and deliver to
Escrow Agent, within five (5) Business Days after reaching such agreement, a
written notice instructing Escrow Agent to, and upon receipt of such notice
Escrow Agent promptly shall, release from the Escrow Fund to Seller shares of
Parent Common Stock (valued at the Parent Share Price) with an aggregate value
equal to the amount by which the aggregate amount remaining in the Escrow Fund
as of the date of resolution of such Unresolved Escrow Claim exceeds the
aggregate amount of the Contested Amounts associated with all other remaining
Unresolved Escrow Claims, if any.

 

ii. Following the Expiration Date, if a final, nonappealable judgment or order
issued by a court of competent jurisdiction in the United States of America (a
“Final Decision”) provides that any or all of the Escrow Fund is to be delivered
to Seller or Parent, the Escrow Agent shall deliver to Seller or Parent, as
applicable, the amount to be delivered pursuant to such Final Decision within
five (5) Business Days following receipt of such Final Decision.

 

e. Legends upon Release. Following the release of any Escrow Shares to Seller
pursuant to the terms hereof, the Escrow Legend set forth on Exhibit A shall be
removed from any certificates evidencing such shares, but such certificates
shall continue to bear the Securities Act Legend set forth on Exhibit A. The
Securities Act Legend shall be removable for any certificate upon request and
Parent shall issue or cause to be issued a certificate without such legend or
any other legend (except for any customary “affiliates” legend if the holder is
an Affiliate of Parent) to the holder of the applicable Escrow Shares or issue
or cause to be issued to such holder by electronic delivery at the applicable
balance account at The Depository Trust Company (“DTC”) as provided in this
Section 4(e), if such shares are (i) sold pursuant to an effective registration
statement covering the resale of such shares (and while such registration
statement is effective) and the holder thereof has delivered a signed and
completed Certificate of Subsequent Sale in substantially the form of Exhibit B
attached hereto with respect to such shares, (ii) sold or transferred in
compliance with Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Securities and Exchange Commission having substantially the same effect as such
Rule (“Rule 144”), including without limitation in compliance with the current
public information requirements of Rule 144 if applicable to Parent at the time
of such sale or transfer, and the holder and its broker have delivered customary
documents reasonably requested by Parent’s transfer agent and/or counsel to
Parent in connection with such sale or transfer, or (iii) eligible for sale
under Rule 144 without the requirement that Parent be in compliance with the
current public information requirements of Rule 144 and without other
restriction and counsel to Parent has provided written confirmation of such
eligibility to Parent’s transfer agent (and Parent shall so direct its counsel
to provide such confirmation). Any fees (with respect to the transfer agent,
counsel to Parent or otherwise) associated with the removal of such legend shall
be borne by Parent. Following such time as a legend is no longer required for
any such shares, Parent will no later than three (3) trading days following the
delivery by holder to Parent or its transfer agent (with concurrent notice and
delivery of copies to Parent) of a legended certificate representing such shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, and together with such
other customary documents as the transfer agent and/or counsel to Parent shall
reasonably request), deliver or cause to be delivered to the transferee of such
holder or such holder, as applicable, a certificate representing such shares
that is free from all restrictive and other legends. Parent may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section 4. Certificates for
shares subject to legend removal hereunder may be transmitted by the transfer
agent to the holder by crediting the account of the holder’s prime broker with
DTC.

 



3

 

 

5. Rights of Seller in Escrow Shares.

 

a. Voting Rights as a Stockholder. Seller shall retain all of its rights as a
stockholder of Parent with respect to each Escrow Share during the period of
time in which such Escrow Share remains in the Escrow Fund (with respect to each
Escrow Share, as applicable, the “Escrow Period”), including, without
limitation, the right to vote such Escrow Share.

 

b. Cash Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash or other non-cash
property (other than as provided in Section 5.c below) with respect to each
Escrow Share shall be paid to Seller.

 

c. Stock Distributions. So long as any of the Escrow Shares are held by Escrow
Agent under this Escrow Agreement, all stock dividends and distributions paid or
made in respect of the Escrow Shares held by Escrow Agent (including all such
dividends and distributions made in connection with any recapitalization,
reclassification, split, combination or exchange of shares) shall be held by
Escrow Agent as Escrow Shares. All such shares shall be issued in the name of
Seller, shall bear the legend in the form attached hereto as Exhibit A, and
shall be endorsed in blank for transfer and deposited with Escrow Agent as
Escrow Shares hereunder.

 

d. Restrictions on Transfer. During the Escrow Period, no direct or indirect
sale, pledge, transfer, gift, grant of a security interest or other disposition
or encumbrance of any kind, whether voluntary or involuntary, may be made of, or
with respect to, any Escrow Share in any manner whatsoever without the prior
written consent of Parent other than in accordance with the terms of this Escrow
Agreement. Any permitted transferee of any Escrow Share must, as a condition to
such transfer, agree to be bound by the terms and conditions of this Escrow
Agreement.

 

6. Duration. This Escrow Agreement shall terminate on the distribution of all
the Escrow Shares.

 

7. Interpleader. Should any controversy arise among the parties hereto with
respect to this Escrow Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent shall have the right to consult counsel and/or to
institute an appropriate interpleader action to determine the rights of the
parties. Escrow Agent is also hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing Escrow Agent.

 



4

 

 

8. Exculpation and Indemnification of Escrow Agent.

 

a. Reliance. Escrow Agent is not a party to, and is not bound by or, except as
provided herein, charged with notice of any agreement out of which the Escrow
Fund may arise. Escrow Agent acts under this Escrow Agreement as a depositary
only and, except as expressly set forth herein, is not responsible or liable in
any manner whatsoever for the sufficiency, correctness, genuineness or validity
of the subject matter of the Escrow Fund, or any part thereof, or for the form
or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. Escrow Agent will
have no duties or responsibilities other than those expressly set forth herein.
Escrow Agent will be under no liability to anyone by reason of any failure on
the part of any party hereto (other than Escrow Agent) or any maker, endorser or
other signatory of any document to perform such person’s or entity’s obligations
hereunder or under any such document. Except as set forth in this Escrow
Agreement and instructions to Escrow Agent pursuant to the terms of this Escrow
Agreement, Escrow Agent will not be obligated to recognize any agreement between
or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.

 

b. Liability. Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in each case in good
faith, absent gross negligence, willful misconduct or fraud. Escrow Agent may
rely conclusively on, and will be protected in acting upon, any order, notice,
demand, certificate, or opinion or advice of counsel (including counsel chosen
by Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by Escrow Agent to be genuine
and to be signed or presented by the proper person or persons. The duties and
responsibilities of Escrow Agent hereunder shall be determined solely by the
express provisions of this Escrow Agreement and no other or further duties or
responsibilities shall be implied, including, but not limited to, any obligation
under or imposed by any laws of the State of New York upon fiduciaries.
Notwithstanding anything herein to the contrary, Escrow Agent shall not be
relieved from liability hereunder for its own gross negligence or its own
willful misconduct or fraud.

 

c. Indemnification. Parent and Seller each hereby agree to indemnify and hold
harmless Escrow Agent and its principals, partners, agents, employees and
affiliates from and against any expenses, including reasonable attorneys’ fees
and disbursements, damages or losses suffered by Escrow Agent in connection with
any claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Escrow Agreement or the services of Escrow Agent hereunder,
other than any expenses, attorneys’ fees and disbursements, damages or losses
arising out of or relating to Escrow Agent’s willful misconduct, gross
negligence or fraud. Any such indemnification shall be payable 50% by Parent and
50% by Seller. Promptly after the receipt by Escrow Agent of notice of any such
demand or claim or the commencement of any action, suit or proceeding relating
to such demand or claim, Escrow Agent shall notify Parent and Seller in writing.
For the purposes hereof, the terms “expense” and “loss” will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all reasonable costs and expenses, including,
but not limited to, reasonable attorneys’ fees and disbursements, paid or
incurred in investigating or defending against any such claim, demand, action,
suit or proceeding. The provisions of this Section 8 shall survive the
termination of this Escrow Agreement.

 



5

 

 

9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit C,
which compensation shall be paid 50% by Parent and 50% by Seller. The fee agreed
upon for the services rendered hereunder is intended as full compensation for
Escrow Agent’s services as contemplated by this Escrow Agreement; provided,
however, that in the event that Escrow Agent renders any material service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or Escrow Agent is made
a party to any litigation pertaining to this Escrow Agreement, or the subject
matter hereof, then Escrow Agent shall be reasonably compensated 50% by Parent
and 50% by Seller for such extraordinary services and reimbursed for all
reasonable costs and expenses, including reasonable attorney’s fees, occasioned
by any delay, controversy, litigation or event, and the same shall be
recoverable 50% from Parent and 50% from Seller. Prior to incurring any costs
and/or expenses in connection with the foregoing sentence, Escrow Agent shall be
required to provide written notice to Parent and Seller of such costs and/or
expenses and the relevancy thereof and Escrow Agent shall not be permitted to
incur any such costs and/or expenses prior to receiving written approval from
Parent and Seller, which approval shall not be unreasonably withheld.

 

10. Resignation or Removal of Escrow Agent.

 

a. Resignation. At any time, upon thirty (30) days’ written notice to Parent and
Seller, Escrow Agent may resign and be discharged from its duties as Escrow
Agent hereunder. Such resignation shall be effective at such time as Escrow
Agent turns over to a successor escrow agent jointly appointed by Parent and
Seller the Escrow Shares held hereunder, which Escrow Agent shall do promptly
upon presentation of a document executed by Parent and Seller appointing the new
escrow agent and evidencing its acceptance thereof. If, by the end of the 30-day
period following the giving of notice of resignation by Escrow Agent, Parent and
Seller shall have failed to appoint a successor escrow agent, Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
escrow agent or other appropriate relief; and any such resulting appointment
shall be binding upon all of the parties hereto.

 



6

 

 

b. Removal. Escrow Agent shall resign and be discharged from its duties as
escrow agent hereunder if so requested jointly in writing by Parent and Seller
at any time, provided, however, that such resignation shall become effective
only upon acceptance of appointment by a successor escrow agent as provided in
Section 10.a.

 

11. Records; Information Reporting and Withholding.

 

a. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Escrow Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.

 

b. Information Reporting and Withholding. Escrow Agent shall prepare and file
with the appropriate governmental authority and provide to Seller, as
applicable, any tax reporting forms and information required to be prepared,
filed and provided by Escrow Agent. Parent and Seller shall provide such
information as Escrow Agent reasonably requests in connection with the
foregoing. Escrow Agent shall be entitled (but not obligated) to deduct and
withhold from the amounts otherwise payable pursuant to this Escrow Agreement
such amounts as Escrow Agent shall determine in good faith it is required to
deduct and withhold with respect to the making of such payment under applicable
law. To the extent amounts are so withheld by Escrow Agent, such withheld
amounts shall be treated for all purposes of this Escrow Agreement as having
been paid to the payee with respect to which such amount was withheld.

 

12. Fractional Shares. No shares of Parent Common Stock representing fractional
shares shall be issued in connection herewith. In lieu of any such fractional
shares (after aggregating all fractional shares of Parent Common Stock to be
received by Seller at such time): (a) Escrow Agent shall release to Parent from
the Escrow Fund one share of Parent Common Stock and (b) Parent shall pay to
Seller an amount in cash (rounded to the nearest whole cent) equal to the
product obtained by multiplying (i) the fractional share interest to which
Seller would otherwise be entitled at such time by (ii) the Parent Share Price.

 

13. Tax Treatment. For tax purposes, the Escrow Shares, and any distributions
paid thereon, shall be treated as owned by Seller from and after the First
Closing Date, unless and until released to Parent pursuant to this Escrow
Agreement.

 

14. Further Actions. The parties covenant and agree to execute such documents,
agreements and instruments of transfer (including stock powers and assignment
documents) and to take such actions as may be reasonable requested by another
party to this Escrow Agreement to consummate the transactions contemplated
hereby.

 



7

 

 

15. Notice. All notices, communications and instructions required or desired to
be given under this Escrow Agreement must be in writing and shall be deemed to
be duly given if sent by registered or certified mail, return receipt requested,
or overnight courier, to the addresses listed on the signature page hereto.

 

16. Execution in Counterparts. This Escrow Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The exchange of copies of
this Escrow Agreement and of signature pages by email or facsimile transmission
shall constitute effective execution and delivery of this Escrow Agreement as to
the parties and may be used in lieu of the original Escrow Agreement for all
purposes. Signatures of the parties transmitted by email or facsimile shall be
deemed to be their original signatures for all purposes.

 

17. Assignment. This Escrow Agreement and the rights and obligations hereunder
of any of the parties hereto may not be assigned without the prior written
consent of Escrow Agent, Parent and Seller. Subject to the foregoing, this
Escrow Agreement will be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns. No other
person will acquire or have any rights under, or by virtue of, this Escrow
Agreement. No portion of the Escrow Shares shall be subject to interference or
control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Escrow Agreement.

 

18. Amendment. This Escrow Agreement may be amended or modified only in writing
signed by Escrow Agent, Parent and Seller.

 

19. Applicable Law. This Escrow Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of laws thereof.

 

20. Entire Agreement. This Escrow Agreement and the other agreements referred to
in this Escrow Agreement constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, among or between any of
the parties with respect to the subject matter hereof and thereof.
Notwithstanding the foregoing, in the event of a conflict between any term of
this Escrow Agreement and the Acquisition Agreement, Parent and Seller agree
that as between such parties the terms of the Acquisition Agreement shall govern
and to promptly give written instructions to Escrow Agent as may be needed in
order to effect any necessary conforming changes to this Escrow Agreement.

 

21. Headings. The headings contained in this Escrow Agreement are for
convenience of reference only and shall not affect the construction of this
Escrow Agreement.

 



8

 

 

22. Attorneys’ Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Escrow Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party, which fees may be set by the court in the
trial of such action or may be enforced in a separate action brought for that
purpose, and which fees shall be in addition to any other relief that may be
awarded.

 

23. Authorized Signers. Parent and Seller will execute and deliver Exhibit D-1
and Exhibit D-2, respectively, to this Escrow Agreement concurrent with the
execution hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

 

 

IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the date first set forth above.

 



  PARENT:             Great American Group, Inc.             By: /s/ Phillip J.
Ahn     Name: Phillip J. Ahn     Title: Chief Financial Officer and       Chief
Operating Officer             Address: Great American Group, Inc.       21860
Burbank Blvd.       Suite 300 South       Woodland Hills, CA 91367      
Attention: Chief Executive Officer             With a copy to (which shall not
constitute notice):               Morrison & Foerster LLP       12531 High Bluff
Drive, Suite 100       San Diego, CA 92130       Attention: Scott M. Stanton  

 

 





[Signature Page to Escrow Agreement]



 



 

 

  



  SELLER:             Bryant Riley           By: /s/ Bryant Riley     Name:
Bryant Riley             Address: Bryant R. Riley       c/o B. Riley & Co., LLC
      11100 Santa Monica Blvd.       Suite 800       Los Angeles, CA 90025      
      with a copy to (which shall not constitute notice):               Sullivan
& Cromwell LLP       1888 Century Park East       Los Angeles, CA 90067      
Attention: Patrick S. Brown  

 

 



[Signature Page to Escrow Agreement]



 





 

 

 





  ESCROW AGENT:           Continental Stock Transfer & Trust
Company, Inc.           By: /s/ Kevin Jennings     Name: Kevin Jennings    
Title: Vice President             Address: Continental Stock Transfer       17
Battery Place       New York, NY 10004  

 

 



[Signature Page to Escrow Agreement]



 



 

 

 

Exhibit A

 

LEGENDS

 

ESCROW LEGEND

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS CONTAINED IN AN ESCROW AGREEMENT DATED JUNE 18, 2014 (AS AMENDED, THE
“AGREEMENT”) AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED DURING THE TERM OF THE ESCROW PERIOD (AS DEFINED IN THE AGREEMENT).

 

SECURITIES ACT LEGEND

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY
SATISFACTORY TO GREAT AMERICAN GROUP, INC.

 



 

 

 

Exhibit B

form of CERTIFICATE OF SUBSEQUENT SALE

 





To:

Great American Group, Inc.

21860 Burbank Boulevard, Suite 300 South

Woodland Hills, California 91367

Telephone No.: (818) 884-3737

Facsimile No.: (818) 884-2976

Attention: Chief Executive Officer

 

Continental Stock Transfer and Trust Company
Transfer Agent and Registrar
[_________]

[_________]

Attention: [_________]

 

 

Copy to:

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130

Telephone No.: (858) 720-5100

Facsimile No.: (858) 523-5941

Attention: Scott M. Stanton

 

 

 



The undersigned, the selling stockholder or an officer or other duly authorized
person of the selling stockholder, hereby certifies that [insert name of selling
stockholder, as it appears on the applicable stock certificate]
_____________________________ has sold [insert number of shares sold]
_____________________ shares of the Common Stock of Great American Group, Inc.,
a Delaware corporation (the “Company”), and that such shares were sold on
[insert date of sale] __________________ in accordance with the registration
statement on Form S-1 with file number [insert file number of effective
registration statement] __________________, including without limitation the
“Plan of Distribution” set forth in such registration statement, and that such
selling stockholder has delivered a current prospectus in connection with such
sale, provided, however, that if Rule 172 under the Securities Act of 1933, as
amended, is then in effect, such selling stockholder has confirmed that a
current prospectus is deemed to be delivered in connection with such sale. The
undersigned selling stockholder is familiar with the requirements of the
Securities Act of 1933, as amended, and agrees that, in connection with the
matters described herein, the Company, its transfer agent and their respective
counsels are relying on the statements made herein. Such respective legal
counsels may rely on such statements as if this letter were addressed to them.
The undersigned selling stockholder understands that any certificates or book
entry positions for the balance of shares of the Company’s Common Stock
registered for resale pursuant to the registration statement named herein and
not sold in the transaction described above shall continue to bear any such
restrictive legend(s) as currently appear on such certificates or book entry
positions.

 





Name of selling stockholder:       Name of individual representing selling
stockholder   (if an institution):       Title of individual representing
selling   stockholder (if an institution):       Signature:  

 





 

 

 

 


Exhibit C

 



ESCROW AGENT FEES

 



Initial Fee: $2,500 (for acceptance and review of all documents)

Recurring Fee: $400 per month

 

 

 

 

Exhibit D-1

 

Certificate as to Authorized Signatures

 

Account Name:

 

Account Number:

 

Until further written notice from Parent, the specimen signatures shown below
are the specimen signatures of the individuals who have been designated as
authorized representatives of Parent and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of Parent.

 

If from Parent:

 



  Name   Title   Signature             1. Andrew Gumaer   Chief Executive
Officer
& Chairman   /s/ Andrew Gumaer             2. Phillip J. Ahn   Chief Financial
Officer
& Chief Operating Officer   /s/ Phillip J. Ahn             3. Mark P. Naughton  
Senior Vice President
& General Counsel   /s/ Mark P. Naughton             4. Howard E. Weitzman  
Senior Vice President &
Chief Accounting Officer   /s/ Howard E. Weitzman





 





 





 

 

 



Exhibit D-2

 

Certificate as to Authorized Signatures

 

Account Name:

 

Account Number:

Until further written notice from Seller, the specimen signatures shown below
are the specimen signatures of the individuals who have been designated as
authorized representatives of Seller and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of Seller.

 



  Name   Title   Signature             1. Bryant Riley   N/A   /s/ Bryant Riley

  



 

